DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks under heading “Allowable Subject Matter”, filed 18 August 2022, with respect to amended claims 1, 16, and 17 have been fully considered and are persuasive. Accordingly, the rejections of each of claims 1, 16, and 17 have been withdrawn. 
In particular, as remarked by Applicant, each of claims 2, 16, and 17 were objected to in the last office action as containing allowable subject matter and would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims. Because Applicant’s amendments in the reply filed 18 August 2022 have rewritten claim 1 with the limitations of claim 2 and have rewritten claims 16 and 17 in independent form as well, each of claims 1, 16, and 17 are hereby in condition for allowance for the reasons noted below.

Reasons for Allowance
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a turbine wheel that is closed with single-curved blades being arranged between a turbine wheel base and (emphasis added) a co-rotating front cover plate, when considered in combination with the other limitations recited in the instant claim.
As to claim 16: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a turbine wheel base extending in a conical fashion and wherein a portion of a front cover plate extends in a conical fashion, when considered in combination with the other limitations recited in the instant claim.
As to claim 17: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a turbine wheel that is open and the deflection constitutes a front cover plate of the turbine wheel, the single-curved blades being arranged between a turbine wheel base and the front cover plate, when considered in combination with the other limitations recited in the instant claim.
As to claims 4-15: Each of said claims depends ultimately from claim 1 and accordingly each of said claims are indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856